Citation Nr: 0949116	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-13 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of October 8, 2004, to include the propriety 
of the establishment of the computed date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973, January 1975 to January 1978, and October 1981 
to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision which denied 
entitlement to Montgomery GI Bill (MGIB) benefits and 
provided an adjusted delimiting date of October 8, 2004.

In July 2009, a travel board hearing was held before the 
undersigned.  Additional evidence was received and 
accompanied by a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  

The Board observes that the April 2008 Statement of the Case 
(SOC) phrased the issue as entitlement to education benefits 
under the MGIB (Chapter 30) and at the hearing it was noted 
that the appeal involved consideration of both Chapter 30 and 
Chapter 34 benefits.  On review of the claims file, it 
appears the area of dispute involves the proper eligibility 
period or delimiting date for use of educational benefits.  
Accordingly, the issue has been recharacterized as such.  


FINDINGS OF FACT

1.  The Veteran had active service from November 1969 to 
November 1973; January 1975 to January 1978; and October 1981 
to June 30, 1998.  

2.  Ten years from the date of the Veteran's discharge from 
his last period of active service is July 1, 2008.  The 10-
year period of eligibility must be reduced by the 1362 days 
the Veteran was not on active duty between January 1, 1977 
and June 30, 1985; the adjusted delimiting date is October 8, 
2004.  

3.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.


CONCLUSION OF LAW

The Veteran's delimiting date for MGIB education benefits was 
properly adjusted to October 8, 2004; there is no basis for 
extending the eligibility period.  38 U.S.C.A. §§ 3011, 3031 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7040, 21.7044, 
21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  The VCAA does not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice and assistance provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

The Board acknowledges that VA educational programs have 
their own provisions addressing notification and assistance.  
See 38 C.F.R. §§ 20.1031, 20.1032 (2009).  As explained 
below, however, under the circumstances of this case there is 
no legal basis upon which the claimed benefit may be awarded 
and the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim must 
be denied because of the absence of legal merit or legal 
basis for allowance of the appeal).  Thus, additional notice 
and/or development is not required.  38 C.F.R. 
§ 20.301(b)(1), 21.1032(d)(3).  
II. Analysis

In September 2006, the Veteran submitted an Application for 
VA Education Benefits.  The claims file contains various 
letters regarding the applicable delimiting date and there 
appears to have been some confusion regarding the Veteran's 
dates of service.  Notwithstanding, in May 2007, the Veteran 
was advised that he only had until October 8, 2004 to use his 
MGIB benefits.  

In his VA Form 9, the Veteran submitted a statement outlining 
the history of his receipt of educational benefits and 
provided various arguments in support of his claim.  He 
indicated that he was told he had 28 months and 29 days left 
on his Chapter 30 benefits and that the first 25 months would 
be paid at a higher rate due to remaining Chapter 34 
benefits.  He also stated he was told his entitlement was 
good until July 1, 2008.  The Veteran argued that there was a 
change in the law which affected his entitlement.  He also 
reported the absence of notification, significant 
difficulties navigating VA's education system, and receipt of 
inaccurate or erroneous information from VA.  The Veteran 
essentially contends that he is entitled to educational 
benefits for full-time school attendance from August 2006 to 
March 2007.  

At the July 2009 hearing, the Veteran discussed the confusion 
regarding Chapter 34 versus Chapter 30 benefits.  He set 
forth several arguments based on information provided in VA 
pamphlets and these will be addressed below.  The Veteran 
testified that he made significant financial commitment to 
attend school, to include moving and tuition, and then found 
out that he was no longer eligible for benefits.  He also 
testified regarding inconsistent information received in 
transition classes and from VA.  

Information in the claims file reflects that the Veteran 
served on active duty from November 1969 to November 1973; 
from January 1975 to January 1978; and from October 1981 to 
June 30, 1998.  It is neither claimed nor shown that he had 
additional active duty after that date.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered active duty 
as a member of the Armed Forces after June 30, 1985, or was 
eligible for educational assistance benefits under Chapter 34 
as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. 
§ 21.7040.  In this case, the evidence of record indicates 
that the Veteran first entered active duty in November 1969 
and therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), Veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued education assistance under 
Chapter 30.  This is generally referred to as Category 2 
eligibility.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985; or, have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a service-
connected disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  

In this case, the Veteran served on active duty during the 
applicable period and continued on active duty without a 
break in service until June 1998.  Thus, assuming initial 
Chapter 34 eligibility, the Veteran was then eligible for 
Chapter 30 benefits.  

The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits.  That period begins on the 
date of the Veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  For individuals, 
such as the Veteran, whose eligibility is based on 
§ 3011(a)(1)(B), however, the ten-year period of eligibility 
is reduced by the number of days he or she was not on active 
duty during the period beginning on January 1, 1977, and 
ending on June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. 
§ 21.7050(b).  

The Veteran was most recently separated from active duty on 
June 30, 1998.  Ten years from this date would be July 1, 
2008.  The Veteran, however, was not on active duty from 
January 27, 1978 to October 21, 1981, which equates to a 
total of 1362 days.  Reducing the ten-year eligibility period 
by 1362 days results in an adjusted delimiting date of 
October 8, 2004.  Thus, the delimiting date was appropriately 
computed.  

VA regulations provide that VA will grant an extension of the 
applicable delimiting period provided: (1) the Veteran 
applies for an extension within the time specified in 
§ 21.1033(c); (2) the Veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a).  On review, 
the evidence does not support nor does the Veteran contend 
that he applied for an extension or was otherwise prevented 
from initiating his chosen program because of physical or 
mental disability.  

As noted above, at the hearing, the Veteran set forth various 
arguments in support of his claim.  First, he points to a 
1998 VA pamphlet which states:

If you are eligible under Category 2 and 
your discharge was before December 31, 
1989, you have until January 1, 2000, to 
use your entitlement.  In most instances 
VA will subtract periods you were not on 
active duty between January 1, 1977, and 
June 30, 1985, from your 10-year period.  

The Veteran argues that since his discharge was not prior to 
December 1989, his eligibility period should not be reduced.  
On review, the December 31, 1989 discharge date appears to 
apply only to the first sentence.  That is, if a Veteran was 
eligible under Category 2 and was discharged prior to the 
termination of the Chapter 34 program, he or she had until 
January 1, 2000 to use the benefits.  There is no indication 
that the reduction in eligibility is limited to those 
discharged prior to December 31, 1989.  Rather, it is 
explicitly noted that "in most instances" VA will subtract 
the periods not on active duty during the specified period.  
The Board acknowledges the confusion; however, the Veteran 
was not discharged prior to December 31, 1989 and therefore, 
his delimiting date is 10 years from date of discharge 
reduced by the specified periods not on active duty.  

The Veteran also argued that there was a change in the law 
and that it was the December 27, 2001 statute change which 
addressed the decrease in the eligibility period for Category 
2 individuals.  He further argued that the eligibility period 
under the new statute begins in December 2001 rather than 
beginning as of the last date of discharge.  He contends that 
10 years from this date would be December 2011 and that when 
decreased by the period not on active duty would still put 
his delimiting date in 2007.  He questioned whether there was 
any sort of "grandfather clause" regarding the change in 
law.  The Veteran submitted a copy of a VA pamphlet 
addressing the new Category 2 options.  

The Board acknowledges that the Veterans Education and 
Benefits Expansion Act of 2001 was enacted December 27, 2001.  
See Pub. L. 107-103, 115 Stat. 976 (2001) (Act).  This Act 
essentially amended Title 38 to provide greater education 
benefits to service members.  It did not implement the 
decrease in eligibility period.  Rather, Section 105 of the 
Act addressed eligibility of MGIB benefits of certain 
additional Vietnam era veterans.  See 38 U.S.C.A. 
§§ 3011(a)(1)(C), 3012(a)(1)(C) (referred to in the 
referenced pamphlet as Category 2 option 2 and option 3 
respectively).  These options became effective December 27, 
2001.  
On review, options 2 and 3 specifically apply to individuals 
who were eligible for Chapter 34 benefits as of December 31, 
1989, who were not on active duty on October 19, 1984, and 
who meet certain additional service requirements.  Id.  For 
those establishing eligibility under one of these options, 
the eligibility period begins December 27, 2001.  38 U.S.C.A. 
§ 3031(a)(3).  In this case, the Veteran was on active duty 
on October 19, 1984 and his eligibility was established under 
option 1.  See 38 U.S.C.A. § 3011(a)(1)(B).  Thus, there is 
no basis for starting his eligibility period on December 27, 
2001.  

The Board acknowledges the arguments presented by the Veteran 
and regrets that he received inaccurate information regarding 
his eligibility.  The Board finds the Veteran's testimony 
both credible and sincere.  However, the legal criteria 
governing the payment of education benefits are specific, and 
the Board is, regrettably, bound by them.  Notwithstanding 
VA's obligation to correctly inform the Veteran about basic 
eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
requirements for such benefits are not met.  Harvey v. Brown, 
6 Vet. App. 416, 424 (1994).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement.  See Sabonis, supra.


ORDER

An extension of the Veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the MGIB, beyond the adjusted delimiting date of 
October 8, 2004, is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


